DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 17-21 are objected to because of the following informalities:
(claim 14, line 6) “lower movable element” should be changed to “a lower movable element”.
(claim 17, line 1) “wherein at the movable” should be changed to “wherein the movable”.
(claim 18, line 2) “lower movable element” should be changed to “the lower movable element”.
(claim 19, line 1) “where the at least one” should be changed to “where at least one”.
(claim 19, line 2) “middle movable element, and lower movable element” should be changed to “the middle movable element, and the lower movable element”.
(claim 20, line 2) “middle movable element, and lower movable element” should be changed to “the middle movable element, and the lower movable element”.
(claim 21, line 4) “middle movable element, and lower movable element” should be changed to “the middle movable element, and the lower movable element”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "it" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should either be deleted, or be changed to “the chamber”.
Claim 14 recites the limitation "wherein the at least three movable floating/sinking elements comprise an upper movable element, a middle movable element, and [a] lower movable element" in lines 5-6.  It is unclear, based on the claim language, how applicant is interpreting an upper movable element, a middle movable element, and a lower movable element when there is no frame of reference, and/or orientation of the chamber given.  It appears that the chamber would have to be oriented in a manner other than being in a horizontal position in order for the inflow assembly to function as intended and provide an orientation that meets the definition of upper, middle and lower with respect to the positioning of the movable elements.  Clarification is needed.
Claim 20 recites the limitation "the first, second and third elements" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation upper movable element, the middle movable element, and the lower movable element”.
Claims 15-19 and 21 are rejected for being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 14-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R BUCK/Primary Examiner, Art Unit 3679